Per Curiam.

Lima ordinance No. 969.07 provides in its entirety that “it shall be unlawful for any person to knowingly and willfully resist, obstruct, threaten, menace or abuse any officer in the execution of his office.”
The affidavit, drawn in the words of the ordinance, is not void for indefiniteness. The question of the sufficiency of the affidavit should have been raised by motion to quash before issue joined. Cincinnati v. Schill, 125 Ohio St. 57.
The motion to certify the record is allowed, and the judgment of the Court of Appeals is reversed.

Judgment reversed.

Taut, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.